Title: To James Madison from Alexander Coffin Jr., 11 October 1805
From: Coffin, Alexander Jr.
To: Madison, James


          
            Sir,
            Hudson. 11th. Octr. 1805.
          
          I have only been able to obtain one Of the nuts of the Vegetable soap, which I inclose, & which I hope will prove acceptable. The manner the Javanese use it is, to cut the nut in two, then wet the Cloth, & rub it on ’till the Soapy Quality of the nut be totally extracted, which it will by this friction. By a Chemical Analises the Quantity, & Quality of each component part might doubtless be ascertain’d. & it may not be a wild opinion, that, the Vegetable Kingdom in our own Country may contain similar qualities which by experiments might lead to some useful discoveries. Useful I say, because the easier & the cheaper the necessaries of life; & soap certainly, is a very desirable one, comes to us the less dependant it will make us on foreign Nations.
          I dont Know, Sir, wether you have ever Seen any of the Birds nests of which the delicious Soup, so much admir’d in India is made, & which has, as we are told by the Indians, the wonderful quality of Stimulating, a certain favorite passion of theirs, to a great degree; without the least injury to the Physical, whatever it may be to the moral System. I inclose you a Small piece, it’s all I have. These Nests are form’d on the high Rocky Shores of Islands in those Seas, & consist of a Glutinous substance which the birds collect on the beach. They are form’d with great art, & generally against the highest projecting Rocks; for Nature, it Seems, has taught them that they have enemies, & instructed them to Keep as much out of their reach as possible. Great Quantities of the⟨ir⟩; nests are yearly Collected by the natives, & sold to the different traders who visit their Islands. Great quantities find their way to China, for most certainly the Chinese are the greatest Epicures on Earth, & the most Voluptuous, & a rich Chinaman will grudge no expence to gratify his Sensual inclinations. With the highest respect I am Sir your most Obedt. & oblig’d. Hmble Servt.
          
            Alex Coffin Junr.
          
        